UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID SWIFT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Russell A. Eliason,
Magistrate Judge. (CR-89-235; CA-97-116-2)


Submitted:   October 29, 2004          Decided:     February 10, 2005


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Swift, Appellant Pro Se. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Swift appeals a magistrate judge’s order denying

his Fed. R. Civ. P. 60(b) motion seeking reconsideration of the

denial of his 28 U.S.C. § 2255 (2000) motion.                   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).            The magistrate judge’s order is

neither a final order nor an appealable interlocutory or collateral

order.    United States v. Bryson, 981 F.2d 720, 723 (4th Cir. 1992)

(magistrate judge may hear matters in § 2255 proceedings, but may

not    decide   them   absent    explicit     consent).   Moreover,     where   a

dispositive matter is referred to the magistrate judge under 28

U.S.C.A.    §   636(b)   (West    Supp.     2004),   parties    must   have   the

opportunity to object, and the district court is required to

conduct de novo review of the portions of the recommendation to

which objections are made.        Bryson, 981 F.2d at 723.         Accordingly,

we dismiss the appeal for lack of jurisdiction.                We dispense with

oral    argument   because      the   facts    and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       DISMISSED




                                      - 2 -